FILED

DEC " 2 2013
UNITED STATES DISTRICT COURT cClerk, U.S. Dlstrlct& Bankruptcy
FoR THE DISTRICT oF COLUMBIA °""S'°'"'° D'Sf"¢fvf Columbia

Robert Cheeseman, )
)
Petitioner, )
)

v. § civil A¢ri@n No. /_?- 
U.S. District Court District of Oregon et al., )
)
Respondents. )

MEMORANDUM OPINION

This action is before the Court on its initial review of petitioner’s pro se "Petition to
Declare Judgments Void ab Inito" and his application to proceed in forma pauperis. The Court
will grant the application and dismiss the case for lack of subject matter jurisdiction. See Fed. R.
Civ. P. l2(h)(3) (requiring dismissal of an action "at any time" the Court determines that it lacks
subject matter jurisdiction).

Petitioner is a resident of Bandon, Oregon, who wants this Court to declare void the
decisions of the United States Supreme Court, the United States Courts of Appeal for the Ninth
and District of Columbia Circuits, the United States District Courts for the District of Oregon
and the District of Columbia, and the Circuit Court of Oregon for D0uglas County. This Court is
not a reviewing court and, thus, lacks subject matter jurisdiction to review the decisions of
another district court, a higher federal court, and, as a general rule applicable here, a state court.
See 28 U.S.C. §§ l33l, 1332 (general jurisdictional provisions); Fleming v. United States, 847 F.
Supp. l70, 172 (D.D.C. 1994), cert, denied 5l3 U.S. 1150 (l995) (citing District ofColumbia

Court ofAppeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fia’elily Trusl Co., 263 U.S.

413, 415, 416 (1923)); see also Panko v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979), cert.
denied, 444 U.S. 1081 (1980) ("It seems axiomatic that a lower court may not order the judges or
officers of a higher court to take an action."). Hence, this case will be dismissed with prejudice.

A separate Order accompanies this Memorandum Opinion.

      

/.\_ _}<

ar v` ,
Date: November  , 2013 United States District Jud e